Case:19-01554-MCF13 Doc#:9 Filed:04/16/19 Entered:04/16/19 16:59:23                     Desc: Main
                          Document Page 1 of 2
                     IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF PUERTO RICO

 
 IN RE:                                                 CASE NO.        19-01554 MCF
 LIZZETTE ALVARADO CASTILLO
 Debtor(s)                                              CHAPTER         7
 

                MOTION REQUESTING CONVERSION TO CHAPTER 13

 TO THE HONORABLE COURT:

        NOW COME(S) the debtor(s) herein, LIZZETTE ALVARADO CASTILLO, by her
 undersigned attorney who very respectfully ALLEGE(S) AND PRAY(S):

        1.     Debtor filed a Voluntary Petition under Chapter 7 on March 22nd, 2019.
        2.     That debtor hereby request to the Honorable Court for the conversion of the case to
               Chapter 13 pursuant to the provisions of Title 11 USC and Local Rules.
        3.     The undersigning attorney has explained the obligations of debtors in a Chapter 13
               case and he understands such obligations.
        4.     This is the first time that a conversion is requested.


        WHEREFORE debtor respectfully requests from this Honorable Court grant the
 conversion and to schedule a Chapter 13, 341 Meeting of Creditors and that all other remedies
 which are proper and just be also granted.

         I HEREBY CERTIFY on this same date I electronically filed the foregoing document with
 the clerk of the court using the CM/ECF System which will send notification of such filing to the
 following: Chapter 7 Trustee, and all parties in interest that are non CM/ECF participants as of
 the creditor matrix attached hereto.

        In San Juan, Puerto Rico this 16th day of April 2019.

                                              By:     /s/ Juan C. Bigas Valedon
                                                      JUAN C. BIGAS VALEDON
                                                      Attorneys for Debtor
                                                      U.S.D.C. NO. 215404
                                                      P.O. Box 7011
                                                      Ponce, P.R. 00732-7011
                                                      Tel. 259-1000; Fax 842-4090
                                                      Email: cortequiebras@yahoo.com
              Case:19-01554-MCF13
Label Matrix for local noticing         Doc#:9
                                           ORIENTALFiled:04/16/19
                                                     BANK CCU         Entered:04/16/19   16:59:23       Desc:
                                                                                         US Bankruptcy Court     Mainof P.R.
                                                                                                             District
0104-3                                           Document          Page
                                           CCU BANKRUPTCY DEPARTMENT    2 of 2           Jose V Toledo Fed Bldg & US Courthouse
Case 19-01554-MCF7                         PO BOX 364745                                 300 Recinto Sur Street, Room 109
District of Puerto Rico                    SAN JUAN, PR 00936-4745                       San Juan, PR 00901-1964
Old San Juan
Tue Apr 16 16:56:48 AST 2019
AUTORIDAD DE ACUEDUCTOS Y ALCANTARILLAD    CITICARDS                                     FIRST BANK
PO BOX 70101                               701E 60TH ST N                                CONSUMER SERVICE CENTER
SAN JUAN, PR 00936-8101                    SIOUX FALLS, SD 57104-0432                    BANKRUPTCY DIVISION (CODE 248)
                                                                                         PO BOX 9146, SAN JUAN,PR 00908-0146


FIRST BANK DE PUERTO RICO                  MACYS/ DSNB                                   MONEY EXPRESS
PO BOX 19327                               PO BOX 8218                                   CONSUMER SERVICE CENTER
SAN JUAN, PR 00910-1327                    MASON, OH 45040-8218                          BANKRUPTCY DIVISION (CODE 248)
                                                                                         PO BOX 9146 SAN JUAN PR 00908-0146


MONEY EXPRESS                              Oriental Bank                                 SCOTIABANK DE PUERTO RICO
PO Box 11867                               Retail Operation & Collections                PO Box 363368
San Juan, PR 00910-3867                    Box 364745,                                   San Juan, PR 00936-3368
                                           San Juan, P.R. 00936-4745
                                           Att.: Ramn A. Snchez Marrero 00936-4745

SEARS/CBNA                                 SYNCB/AMER EAGLE DC                           SYNCB/JC PENNEY
133200 SMITH RD                            PO BOX965005                                  PO Box 965007
CLEVELAND, OH 44130                        ORLANDO, FL 32896-5005                        Orlando, FL 32896-5007



SYNCB/PEP BOYS                             SYNCB/TJX COS DC                              JUAN CARLOS BIGAS VALEDON
C/O PO BOX 965036                          PO Box 965005                                 JUAN C BIGAS LAW OFFICE
ORLANDO, FL 32896-0001                     Orlando, FL 32896-5005                        PO BOX 7011
                                                                                         PONCE, PR 00732-7011


LIZZETTE ALVARADO CASTILLO                 MONSITA LECAROZ ARRIBAS                       NOREEN WISCOVITCH RENTAS
COND GALLARDO GARDENS                      OFFICE OF THE US TRUSTEE (UST)                PMB 136
1020 AVE LUIS VIGOREAUX APT C-2-C          OCHOA BUILDING                                400 CALAF STREET
GUAYNABO, PR 00966-2430                    500 TANCA STREET SUITE 301                    SAN JUAN, PR 00918-1314
                                           SAN JUAN, PR 00901

End of Label Matrix
Mailable recipients      20
Bypassed recipients       0
Total                    20
